Citation Nr: 1231844	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from March 1997 to June 1997; from May 1999 to November 1999; and from October 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2009, which denied a rating in excess of 10 percent for the Veteran's service-connected low back disability.  In February 2011, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge (i.e., Travel Board hearing).

In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however, because a formal claim for TDIU, as a separate issue, was considered and denied by the RO in May 2010 rating decision.  He did not appeal that decision.  Moreover, in pertinent part, Rice held that a TDIU claim is part of the increased rating claim on appeal to the Board where the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim.  In this case, service connection is also in effect for PTSD, assigned a 50 percent rating, but that issue is not part of the current appeal.  The Veteran did not specifically raise a TDIU claim at his hearing before the undersigned in February 2011, that is, he did not allege that he is unable to work solely due to his service connected back disability.  The Veteran did state that he had been granted SSA benefits in May 2010 in part due to his back condition, but this falls short of an allegation that he cannot work as a result of his back disability.  Therefore, in the factual and legal circumstances of this case, the Board finds that a new TDIU claim has not been raised by the record.  


FINDINGS OF FACT

1.  Throughout the appeal period, service-connected degenerative disc disease and degenerative joint disease of the lumbar spine has been manifested by X-ray and MRI evidence of mild disc protrusion and mild degenerative changes, with limitation of motion, but with flexion to greater than 60 degrees combined range of motion greater than 120 degrees (even considering the impact of pain, weakness, stiffness, fatigability, and lack of endurance), and muscle spasms (which have not been shown to cause an abnormal gait or an abnormal spinal contour).

2.  Bed rest has not been prescribed to treat the Veteran's back disability.

3.  The manifestations of the Veteran's service connected back disability are fully contemplated by the schedular rating criteria; moreover, treatment of the back has not required hospitalization, nor has the back disability has cause marked interference with employment.     


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for a service-connected lumbar spine degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In a letter dated in February 2009, prior to the initial adjudication of the claim, the Veteran was informed of:  (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

At the Travel Board hearing in February 2011, the undersigned fully explained the issue, and described the type of evidence the Veteran might wish to obtain to substantiate his claim.  The appeal was left open for 60 days to enable the Veteran to submit additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As a result of his hearing testimony, the Veteran submitted a letter from SSA, accompanied by a signed waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  He also submitted an authorization for the release of his VA treatment records, but records dated through August 2010 have already been obtained, and he testified that his condition had not worsened since the April 2010 VA examination.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  The Veteran testified at his hearing that he was in receipt of SSA benefits, based partly on his back condition.  The Board acknowledges that the duty to assist requires that SSA records must be obtained prior to a final decision if they are potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, based on the Veteran's testimony, the Board concludes that the SSA records, while they may in fact address the Veteran's back disability, are not potentially relevant.  At his hearing, the Board specifically asked the Veteran about what records he submitted to SSA in conjunction with his application.  The Veteran stated that he only submitted service treatment records and VA treatment records.  However, both the Veteran's service treatment records and his VA treatment records are already of record in this case.  Moreover, the Veteran specifically denied ever taking any examination in conjunction with his SSA application, or submitting any private treatment records to SSA.  As such, the Board concludes that the SSA file would be entirely duplicative of the evidence which is already of record in the Veteran's claims file.  Therefore, the SSA records are not considered to be potentially relevant, and a remand is not necessary to seek the SSA records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was also provided with VA examinations in March 2009 and April 2010 (the reports of which have been associated with the claims file). These examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since the last examination, such as would require an additional examination.  38 C.F.R. § 3.327(a).  Additionally, neither the Veteran, nor his representative, have alleged that the examinations were in any way inadequate.

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Intervertebral disc syndrome may be rated based on the general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board with first consider the general formula for rating spine disabilities, which provides that:

A 10 percent rating When forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees, when muscle spasm, guarding, or localized tenderness is present, but does not result in an abnormal gait or abnormal spinal contour, or when there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Codes 5235-5243.  

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243. 

Currently, a 10 percent rating is in effect for the Veteran's service connected back disability.  He contends that he has constant back pain, which limits his activities, and he believes that a higher rating is therefore warranted.  

On a VA examination in March 2009, range of motion in the low back was as follows:  flexion to 75 degrees; extension to 35 degrees; lateral flexion to 20 degrees on the left and 20 degrees on the right; left rotation to 15 degrees; and right rotation to 20 degrees.  Thus, the combined range of motion was 170 degrees.  The April 2010 VA examination disclosed forward flexion to 75 degrees, posterior flexion (extension) to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left rotary flexion to 30 degrees, and right rotary flexion to 30 degrees, for a combined range of motion of 195 degrees.  Other treatment records were reviewed, but do not specifically report ranges of motion in degrees.  Thus, under the general formula, an increased rating based on limitation of motion is not warranted, because the Veteran's range of motion, based on either forward flexion or combined range of motion, has been well within the limitation of motion contemplated by the 10 percent rating currently in effect.  

Additionally, although both the March 2009 and the April 2010 VA examinations revealed muscle spasms, guarding was not shown, and he had a normal gait and normal spinal alignment on both occasions.  A magnetic resonance imaging (MRI) scan was obtained in December 2009, after the Veteran had reinjured his back a week earlier; this report showed a mild scoliosis in the lumbar spine.  However, vertebral body height was maintained, and the mild scoliosis has not been attributed to muscle spasm.  In this regard, in June 2010, although iliac crests were normal on standing when supine, he had a 1/4 inch leg length discrepancy, which has also been noted elsewhere in the medical records.  Moreover, physical examinations have not shown observable scoliosis.  For example, at the Veteran's April 2010 examination, it was noted that he walked with a normal gait, and the physical examination revealed a normal alignment of the spine.  As a result, a higher rating based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not warranted.  There is also no evidence of ankylosis.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher rating is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

On the March 2009 VA examination, the functional impairment was noted to be pain when he bent or twisted his low back.  At that time, he did not miss any work due to his medical problems.  He did not demonstrate additional limitation of motion following repetitive use.  He described painful motion, and did have spasms, but he did not describe flare-ups, and had no weakness or tenderness.

VA treatment records show that on a Physical Medicine and Rehabilitation Service (PM&RS) consult in March 2010, it was noted that the Veteran had quit "most everything."  He had last worked in November 2009, and reportedly could not stand and do work.  He hurt with everything he did, and his low back pain was by far the most debilitating.  However, in May 2010, a treating physician noted that although the Veteran complained of significant pain, it was entirely subjective and he had been observed to ambulate into the clinic without difficulty, causing the doctor to believe that there was a psychosocial component to the Veteran's presentation.  The doctor acknowledged that the Veteran  had some abnormalities on examination, but found that this did not preclude him from being  gainfully employed.  

On the April 2010 VA examination, the Veteran reported his chronic low back pain as 8/10.  He took multiple medications for his chronic pain, which helped minimally but caused sedation and nausea.  He reported loss of motion and endurance over the years.  Although he said that flare-ups occurred with prolonged sitting, standing, and lifting, he denied additional weakness, instability, or loss of motion of the back with flare-ups.  He said that on his last job, during painful flares at work, he would stop and get off his feet and take medication with ease of symptoms over an hour.  

He reported functional limitations of limitation with sitting one hour before he had to get up and move around, standing an hour before he had to get off his feet, inability to climb or squat, and limiting his weightlifting to 30 pounds.  He wore a back brace daily.  On examination, however, there was no additional weakness, fatigability, dyscoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistence three times involving the lumbar spine.  

X-rays in March 2009 disclosed mild disc narrowing at the L4/5 level, without evidence of spondylolysis or fractures, and minimal degenerative changes at the L5 level.  Although an MRI in December 2009 resulted in an impression of a central tiny disc protrusion at L5/S1 and mild spondylosis at L4/5 and L5/S1, without canal stenosis or foraminal narrowing at any level, overall, it was noted to be a minor abnormality.  

The Veteran is already in receipt of the minimum compensable rating, and his complaints of pain have not been supported by sufficient objective signs, symptoms or findings such as to warrant a higher rating, based on functional impairment.  His primary complaint is of pain, but "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Functional impairment must be supported by adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (citing to 38 C.F.R. § 4.40).  In this case, the spinal pathology shown on X-rays and MRI has been minor, and specific tests of functional impairment have not shown limitations to the extent he described.  He has been observed by a VA physician to be ambulating without any difficulty, and at his Travel Board hearing, he was able to sit through the hearing without shifting his position, fidgeting, or exhibiting any other signs of discomfort.  Therefore, a higher rating based on functional loss is not found to be warranted.

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  However, the evidence does not show neurologic symptoms or disability, which would warrant a separate rating.  At the time of the March 2009 VA examination, the Veteran did not report any leg radiation, and the neurologic examination was normal.  In December 2009, he complained of tingling in the legs, but this was shortly after he had reinjured the back, and the MRI did not show any nerve root impingement and no neurologic disability was diagnosed.  On the April 2010 VA examination, the Veteran said he had some tingling of the posterior thighs and proximal calves intermittently, but denied any true radiculopathy symptoms.  On neurological examination, motor strength was normal in the lower extremities.  Sensory examination was grossly normal.  The examiner concluded that there was no chronic peripheral nerve problem of the lower extremities.  The history was not compatible with true radiculopathy.  He had a normal neurological examination of the lower extremities.  He described vague dysesthesias, but the examiner explained that the Veteran's complaints were not classic for radiculopathy.  Thus, as specific testing has not demonstrated radiculopathy, a separate rating based on neurological findings is not warranted.

As noted intervertebral disc syndrome may also be rated based incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Although X-rays and an MRI have shown minor disc abnormalities, intervertebral disc syndrome has not been shown.  The Veteran's wife stated, in April 2010, that he experienced constant back pain, and that, due to his back pain, he sometimes would not get out of bed.  However, although he testified that he had experienced an incapacitating episode on one occasion, during which he could not get out of bed, he received treatment shortly thereafter, and bed rest was not prescribed.  On the VA examinations in March 2009 and April 2010, he reported that he had not had an incapacitating episode in the last 12 months.  The medical evidence does not suggest that the Veteran's degenerative disc disease has resulted in incapacitating episodes requiring bedrest and treatment by a physician of at least 4 weeks in a year; thus, a higher rating is not warranted based on these criteria.  

As described, the criteria for a schedular rating in excess of 10 percent have not been met, and to that extent the Veteran's claim is denied.

Extraschedular criteria

At his hearing, the Veteran testified that he was awarded SSA disability in part due to his back condition.  Thus, the Board must address the question of whether to refer the case for extraschedular consideration.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, although the Veteran did not appeal the denial of his TDIU claim, although it is acknowledged that the standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In addressing the first step, the Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating.  As noted, the Veteran's main complaints regarding his back are pain and muscle spasms, both of which are contemplated by the schedular rating that is assigned.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  

That being said, however, the Board observes that the evidence does not show that treatment of the Veteran's back disability has required hospitalization.  Additionally, the only documentation of significant absences from work is a May 2005 doctor's statement that the Veteran would be unable to work for a period of time due to PTSD, for FEMLA purposes.  His previous employer stated, in April 2010, that he had been let go from his job as a machine operator due to a reduction in force, and that he had not lost any time in the last 12 months of employment due to disability.  According to a PM&RS consult dated in March 2010, he had last worked in November 2009, and reportedly could not stand and do work.  He hurt with everything he did, and his low back pain was by far the most debilitating.  However, in May 2010, a treating physician noted that although he complained of significant pain, it was entirely subjective and he commented that the Veteran was observed to ambulate into the clinic without difficulty, and he stated, in response to a request for assistance in filling out SSA paperwork, that the Veteran was not disabled.  As such, the evidence does not appear to suggest that the back disability causes marked interference with employment.

Thus, referral for extraschedular consideration is not warranted.

For the reasons discussed above, the evidence does not more closely approximate the schedular criteria for a higher rating for the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine, and the preponderance of the evidence is against the claim for a higher rating.  Further, there are no distinct periods of time during the appeal period during which the disability would warrant a higher rating.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


